The first objection taken to the proceedings below, was, that it did not appear on the justice’s record that the constable was sworn to attend the jury.
But the Court would not reverse for that cause, on the ground that if the constable was not sworn, that fact must be made out by the party taking advantage of it.
2d. That the costs were not inserted in the justice’s docket by items, but only the total sum; but the Court was of opinion, that the justice was not bound to make out a regular bill of costs.
3d. That the justice gave judgment for more costs than are allowed by law. This objection did not prevail, because the fact did not appear; that if it was so, the plaintiff should have taken measures to have made it appear,
4th. That the plaintiff below was not called at the time of taking the verdict.
But the Court said, that it would be too strict to reverse for that cause; and Affirmed the judgment.